Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 103 is maintained, below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59-63 remian rejected under 35 U.S.C. 103 as being unpatentable over WO 2016179257 (WO 257) in view of Jain et al., Pharm Res (2015) 32:3526–3540 (Jain).

Applicant argues that that the AADC conjugated to MMAE via a valine/citruline linker pointed out by the Office in the Office Action at page 3 (embodiment 93 in Table F heavy chain variable region having SEQ ID NO: 325 and light chain variable region having SEQ ID NO: 671) is not structurally identical to the claimed AADCs. In particular, the light chain variable region differs: SEQ ID NO: 671 of WO 257 has a different sequence than SEQ ID NO: 170 of the claimed AADCs.
702, respectively) conjugated to MMAE via a valine/citruline linker, see embodiment 83 in TABLE F:

    PNG
    media_image1.png
    423
    501
    media_image1.png
    Greyscale

SEQ ID NOS: 325 and 702 of WO 257 correspond structurally to SEQ ID NOS: 167 and 170, respectively.


Moreover, Jain also teaches that the particular linker-toxins are known and preferred for cleavable assembly:


    PNG
    media_image2.png
    752
    1365
    media_image2.png
    Greyscale

In this way, those of ordinary skill could have prepared the recited activatable antibody conjugates with a reasonable expectation of success for the purpose of providing anti-cancer ADC’s.  Specifically, WO 257 teaches the recited antibody portion, including the required heavy and light chain variable regions, and particularly, these antibodies can specifically be used with vc-MMAE conjugates. Jain is also added for the proposition that these conjugates were well within the purview of those of ordinary skill and applicable to the conjugates taught by WO 257.  Specifically, the applied references demonstrate that particular known technique of conjugating the recited linker and toxin with antibodies was recognized as part of the ordinary capabilities of one skilled in the art. In this manner, those of ordinary skill would have recognized that applying the 
Since WO 257 specifically teaches Applicant’s invention as an embodiment, those of ordinary skill would have the requisite expectation of success of using this particular ADC as a lead compound.

s 64-68 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 257 and Jain in further view of Lui et al., The Journal of Biological Chemistry 286, 2011, 11211-11217 (Liu).

The rejected claims cover post-transitional modification to pyroglutamate.  Lui teaches that these changes are normally observed (“Therapeutic proteins contain a large number of post-translational modifications, some of which could potentially impact their safety or efficacy. In one of these changes, pyroglutamate can form on the N terminus of the polypeptide chain. Both glutamine and glutamate at the N termini of recombinant monoclonal antibodies can cyclize spontaneously to pyroglutamate (pE) in vitro. Glutamate conversion to pyroglutamate occurs more slowly than from glutamine but has been observed under near physiological conditions.”).  In this manner, post-translational pyroglutamate modifications, are well within the purview of those of ordinary skill, and thus prima fa obvious.

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2WO 2570 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 59-68 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,179,817 in view of WO 257 or Jain et al., Pharm Res (2WO 2575) 32:3526–3540 (Jain).
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claim also recites the same activatable antibody vc-MMAE in a manner that renders the instant ADC prima facie obvious.  Specifically, the difference between the ADC recited in the conflicting claim and the claimed inventions is that the recited ADC does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, the conflicting ADC  teaches the elements of the claimed ADC invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  Specifically, WO 257 teaches the recited antibody portion with the required heavy and light chain variable regions.  Moreover, WO 257 teaches that these antibodies can specifically be used with vc-MMAE conjugates. Jain is also added for the proposition that these conjugates were well within the purview of those of ordinary skill and applicable to the conjugates taught by WO 257.  Specifically, the applied references demonstrate that particular known technique of conjugating the recited linker and toxin with antibodies was recognized as part of the ordinary capabilities of one skilled in the art. In this manner, those of ordinary skill would have recognized that applying the known technique to the recited activatable antibodies would have yielded predictable results.  Accordingly, preparing the recited activatable antibody conjugates would have been prima facie obvious.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KARL J PUTTLITZ/Primary Examiner, Art Unit 1642